United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2565
                                   ___________

Maria Elubina Ramos; Nuria              *
Marisela Umana Ramos,                   *
                                        *
             Petitioners,               *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: March 29, 2010
                                Filed: April 2, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Guatemalan citizens Maria Ramos and her daughter Nuria Ramos petition for
review of an order of the Board of Immigration Appeals, which affirmed an
immigration judge’s denial of asylum, withholding of removal, and relief under the
Convention Against Torture.1 We conclude that the denial of asylum and related relief
was supported by substantial evidence on the record as a whole, see Samedov v.
Gonzales, 422 F.3d 704, 706-09 (8th Cir. 2005) (standard of review), and we see no


      1
       Petitioners do not challenge the denial of cancellation of removal.
indication in the record that petitioners’ due process rights were violated, see Flores
v. Ashcroft, 354 F.3d 727, 729-30 (8th Cir. 2003) (de novo standard of review).

      Accordingly, we deny the petition for review.
                     ______________________________




                                         -2-